ON REHEARING.
STRAUP, J.
In our original opinion we reached the conclusion that the district court was without jurisdiction because no notice was given of the filing of the undertaking as required by statute. At the hearing a further point was made, that the notice of appeal was ineffectual because served on the 28th day of September and filed on the 1st day of October. Having held *422that the district court was without jurisdiction because of the first point, we deemed it unnecessary to determine whether it also was without jurisdiction because of the second point. On petition for rehearing the respondent complains because the second point was not decided, principally for the reason, as is stated, that there are other cases pending in the district court awaiting a decision of this question. We have concluded to decide it without granting a rehearing.
: The statute provides that “the appeal [from the justice Court to the district court] shall be taken by filing a notice thereof with the justice and serving a copy on the adverse party.” Under this statute the plaintiff contends that the notice must be first filed and then served, or that the filing and service must be contemporaneous, that is, on the same day; and as the notice was served on the 28th day of September and filed on the 1st day of October it, for that reason, was ineffectual, and the court was without jurisdiction. The decisions are not harmonious upon the question. The following cases hold that under such a statute the filing of the notice must either precede or be contemporaneous with the service, else it will be ineffectual: Buffendeau v. Edmondson, 24 Cal. 94; Lynch v. Dunn, 34 Cal. 518; Lyon, County v. Washoe County, 8 Nev. 177; Daniels v. Daniels, 9 Colo. 133, 10 Pac. 657; Courtright v. Berkins, 2 Mont. 404; Slocum v. Slocum, 1 Idaho 589; State v. Superior Court, 17 Wash. 54, 48 Pac. 733. The following cases seem to hold that the order of filing and service of the notice is immaterial, if both are done within the time the statute prescribes an appeal may be taken; Coker v. Supeñor Court, 58 Cal. 177; Hall v. Superior Court, 68 Cal. 24, 8 Pac. 509; Hall v. Superior Court, 71 Cal. 551, 12 Pac. 672; Reynolds v. Corbus, 7 Idaho 481, 63 Pac. 884.
We are unable to harmonize these conflicting views. We are inclined to the view that the filing of the notice must precede the service, or that the filing and service must be done at the same time, that is, on the same day. We think this is so, for the reasons stated by the courts in the cases first cited, which are, that the filing of the notice is made a con*423stituent- element of its character as a notice, and if the filing does not precede the service, nor is contemporaneous therewith, that which may purport to be a copy of a. notice fails to be such for the want of an original or counterpart, and that it compels the respondent'to continually watch the clerk’s or the justice’s office to see when it is done. We are somewhat led to this conclusion because of the amending of section 3744, Rev. St. 189S, making the order of service immaterial. (Sess. Laws 1907, p1. 257, c. 160, section 3744.) Before making the amendment the Legislature evidently considered the order of service material. If not, the amendment was useless. This amendment was made more than two years after the appeal from tlje justice to the district court was taken and the ruling on the motion to dismiss the appeal was made.
'We are asked to consider the question of-the court’s jurisdiction with respect to the amendment. We cannot do so. The jurisdiction of the court must be determined as the law was when the appeal was taken.
We are of the opinion that the notice of appeal, was ineffectual, and that the court, also, for that reason, was without jurisdiction.
Let the petition for rehearing be denied. It is so ordered.
MeCARTY, C. L, and FRICK, L, concur.